NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-11986

   LILIANA MARIBEL RIVERA RECINOS vs.    MARIA ISABEL RECINOS
                            ESCOBAR.



       Middlesex.      November 5, 2015. - March 4, 2016.

 Present:   Gants, C.J., Spina, Cordy, Botsford, Duffly, Lenk, &
                            Hines, JJ.


Probate Court, Jurisdiction, General equity power.
     Jurisdiction, Probate Court.



     Complaint in equity filed in the Middlesex Division of the
Probate and Family Court Department on April 14, 2014.

    The case was heard by Patricia A. Gorman, J.

     The Supreme Judicial Court on its own initiative
transferred the case from the Appeals Court.


     Elizabeth Badger for the plaintiff.
     Mary K. Ryan, Cynthia M. Guizzetti, & Mara O'Malley, for
American Immigration Lawyers Association & others, amici curiae,
submitted a brief.


    SPINA, J.   In this case, we are asked to determine whether

the Probate and Family Court Department has jurisdiction over

youth between the ages of eighteen and twenty-one to make
                                                                      2


special findings that are necessary to apply for special

immigrant juvenile (SIJ) status under 8 U.S.C. § 1101(a)(27)(J)

(2012).   Congress created the SIJ classification to permit

immigrant children who have been abused, neglected, or abandoned

by one or both of their parents to apply for lawful permanent

residence while remaining in the United States.    See id.; 8

C.F.R. § 204.11 (2009).     "[C]hild" under the Federal statute is

defined as an unmarried person under the age of twenty-one.       8

U.S.C. § 1101(b)(1).   Before an immigrant child can apply for

SIJ status, she must receive the following predicate findings

from a "juvenile court":1    (1) she is dependent on the juvenile

court; (2) her reunification with one or both parents is not

viable due to abuse, neglect, or abandonment; and (3) it is not

in her best interests to return to her country of origin.     8

U.S.C. § 1101(a)(27)(J)(i).    Once these special findings are

made, an application and supporting documents may be submitted

to the United States Citizenship and Immigration Services

(USCIS) agency.2   An application for SIJ status must be submitted

before the immigrant's twenty-first birthday.     8 C.F.R.

§ 204.11.

     1
       As explained later in this opinion, a "juvenile court"
includes the Probate and Family Court for purposes of the
Federal statute.
     2
       United States Citizenship and Immigration Services is the
Federal agency responsible for lawful immigration to the United
States.
                                                                     3


     Liliana Recinos, the plaintiff, was a twenty year old,3

unmarried immigrant attempting to apply for SIJ status.     She

filed a complaint in equity in April, 2014, in the Middlesex

County Division of the Probate and Family Court Department.       The

plaintiff requested equitable and declaratory relief in the form

of a decree of special findings and rulings of law concerning

the findings necessary to apply for SIJ status.    She also filed

various motions, including a motion for special findings.     A

pretrial conference was held in January, 2015, at which the

plaintiff submitted a stipulation signed by both herself and her

mother, the defendant.4    In March, 2015, a judge in the Probate

and Family Court dismissed the complaint, explaining that the

plaintiff was over the age of eighteen and that, therefore, the

court did not have jurisdiction over her.    The plaintiff filed a

timely notice of appeal.    At the plaintiff's request, the

Appeals Court stayed the proceedings so that she could pursue an

asylum application; however, in late September, 2015, her asylum

application remained unadjudicated.    The plaintiff informed the

Appeals Court that she would like to pursue her appeal as

expeditiously as possible because her twenty-first birthday


     3
       The plaintiff was twenty years old at the time of oral
argument. She turned twenty-one on December 5, 2015.
     4
       The parties stipulated that the defendant did not oppose
an entry of the proposed decree and to facts included in the
plaintiff's affidavit.
                                                                     4


would occur on December 5, 2015.   We took this appeal on our own

motion and expedited the proceedings to preserve the plaintiff's

opportunity to apply for SIJ status.   This court heard oral

arguments on November 5, 2015.

     The primary issue raised by the plaintiff on appeal is

whether the Probate and Family Court has jurisdiction pursuant

to its broad equity powers under G. L. c. 215, § 6, over

immigrant youth between the ages of eighteen and twenty-one to

entertain a request to make the necessary predicate special

findings under 8 U.S.C. § 1101(a)(27)(J).     On November 9, 2015,

we issued the following order to the Middlesex County Division

of the Probate and Family Court Department:

          "The judgment of the Probate and Family Court dated
     March 13, 2015, dismissing the plaintiff's complaint is
     reversed. The Probate and Family Court has jurisdiction to
     entertain the plaintiff's case, and the plaintiff is
     dependent on the court for these purposes. The court shall
     conduct proceedings forthwith on the plaintiff's complaint
     and shall act on her requests for relief expeditiously,
     such that, if the requested findings are made, she will
     have time to apply to the Federal authorities for special
     immigrant juvenile status before her twenty-first birthday
     on December 5, 2015. This order will serve as the rescript
     of this court for purposes of Mass. R. A. P. 1 (c), and
     shall issue to the trial court immediately. Opinion or
     opinions to follow. By the Court."

This opinion states the reasons for that order.5



     5
       We acknowledge the amicus brief submitted by the New
England Chapter of the American Immigration Lawyers Association
and twenty-four others who are legal services providers,
professional associations, and attorneys who advocate and
                                                                        5


     1.    Facts.   The plaintiff was born on December 5, 1994, in

El Salvador.    In her complaint and affidavit, the plaintiff

chronicles a childhood riddled with instances of physical and

emotional abuse by her father.     She also described her mother's

failure to protect her and her siblings from their father's

abuse and the chronic gang violence in their neighborhood.        She

came to the United States in 2012, at the age of seventeen, to

escape the threats from her father and the gang violence that

overwhelmed her neighborhood.6    At first, she settled in the area

of Baltimore, Maryland, with her brother.     While residing in

Maryland, she was assigned a volunteer attorney.     For

unexplained reasons, the attorney did not take any action in

helping the plaintiff obtain the findings she now seeks from the

Probate and Family Court.     At the end of 2012, the plaintiff

relocated to Massachusetts and moved in with a family friend

with whom she still currently lives.     While living in the United

States, the plaintiff has had two children.     Preliminarily, the

plaintiff and her experiences seem to be of the type

contemplated by the Federal statute.

     2. Special immigrant juvenile status.     In 1990, Congress

amended the Immigration and Nationality Act (INA) to include the



represent immigrant youth in removal proceedings in various
courts.
     6
         The plaintiff's father died on June 25, 2013.
                                                                     6


SIJ classification to create a pathway to citizenship for

immigrant children.     Pub. L. 101-649, § 153, 101st Cong., 2d

Sess. (1990).    When the SIJ classification was first included,

the statute required a State court to issue an order finding

that (1) the child was dependent on a juvenile court and was

eligible for long-term foster care, and (2) it was not in the

child's best interests to return to his or her country of

origin.    Id.   Since then, the provision of the INA concerning

SIJs has been amended several times.     Matter of Marcelina M.-G.

v. Israel S., 112 A.D.3d 100, 107-108 (N.Y. 2013) (Marcelina M.-

G.) (explaining various amendments to INA concerning SIJ

status).    In 1997, Congress modified the definition of SIJ to

include a child who was "legally committed to, or placed under

the custody of, an agency or department of a State" and added

the requirement that eligibility for long-term foster care be

"due to abuse, neglect, or abandonment."     Pub. L. 105-119,

§ 113, 111 Stat. 2440 (1997).    In 2008, the William Wilberforce

Trafficking Victims Protection Reauthorization Act (TVPRA)

further amended the INA to expand eligibility for SIJ status to

include immigrant children who were placed in the custody of an

"individual or entity appointed by a State or juvenile court"

and eliminated the requirement of long-term foster care

eligibility.     Pub. L. 110-457, § 235(d)(1), 122 Stat. 5044

(2008).    The amendment added the requirement that the
                                                                     7


reunification with one or both parents is not viable due to

abuse, neglect, abandonment, or a similar basis found under

State law.   Id.   In its present form, the Federal statute

requires a juvenile court to issue an order finding that (1) the

immigrant child is dependent on a juvenile court, or placed in

the custody of a department or agency of the State, or placed in

the custody of an individual or entity appointed by the State or

court; (2) the immigrant child cannot be reunified with one or

both of his or her parents due to abuse, neglect, or

abandonment, or other similar basis under State law; and (3) it

would not be in the child's best interests to return to his or

her parents' previous country of nationality or country of last

habitual residence.   8 U.S.C. § 1101(a)(27)(J)(i)-(ii).

    The Federal statute requires a juvenile court to make

special findings before an immigrant youth can apply for SIJ

status and lawful permanent residence.    Id.   The State and

Federal proceedings are distinct from each other.     "The process

for obtaining SIJ status is 'a unique hybrid procedure that

directs the collaboration of state and federal systems.'"

H.S.P. v. J.K., 223 N.J. 196, 209 (2015), quoting Matter of

Marisol N.H., 115 A.D.3d 185, 188 (N.Y. 2013).     Pursuant to 8

C.F.R. § 204.11, "[j]uvenile court" is defined as "a court

located in the United States having jurisdiction under State law

to make judicial determinations about the custody and care of
                                                                     8


juveniles."7   When determining which court qualifies as a

juvenile court under the Federal statute, it is the function of

the State court and not the designation that is determinative.

R.G. Settlage, E.A. Campbell, V.T. Thronson, Immigration Relief:

Legal Assistance for Noncitizen Crime Victims 70 (2014)

(Settlage).    In Massachusetts, the Juvenile Court and the

Probate and Family Court both have jurisdiction to make judicial

determinations about the care and custody of juveniles despite

only one court being designated as a juvenile court.    See G. L.

c. 119, § 1; G. L. c. 208, §§ 19, 28, 28A, 31, 31A.    Therefore,

in Massachusetts, an immigrant child may petition for special

findings in either the Juvenile Court or the Probate and Family

Court.   Because of the distinct expertise State courts possess

in the area of child welfare and abuse, Congress has entrusted

them with the responsibility to perform a best interest analysis

and to make factual determinations about child welfare for

purposes of SIJ eligibility.    See H.S.P., supra at 211; Matter

of Hei Ting C., 109 A.D.3d 100, 104 (N.Y. 2013).    Therefore, the

special findings a juvenile court makes should be limited to


     7
       The Federal regulations have not been updated to reflect
the amendments to the special immigrant juvenile (SIJ) statute
by the William Wilberforce Trafficking Victims Protection
Reauthorization Act of 2008, Pub. L. 110-457, § 235(d)(1), 122
Stat. 5044 (TVPRA). See 76 Fed. Reg. 54,978 (2011), to be
codified at 8 C.F.R. parts 204, 205, and 245. See also Matter
of Marcelina M.-G. v. Israel S., 112 A.D.3d 100, 109 n.3 (N.Y.
2013).
                                                                       9


child welfare determinations.     Immigration is exclusively a

Federal power.    See In re Y.M., 207 Cal. App. 4th 892, 908

(2012).    It is not the juvenile court's role to engage in an

immigration analysis or decision.     Settlage, supra at 72.

Special findings by a State court that determine that the child

meets the eligibility requirements for SIJ status are not a

final determination.     See Marcelina M.-G., 112 A.D.3d at 109.

It is only the first step in the process to achieve SIJ status.

Id.   Once the child obtains the required special findings from a

qualifying State court, the child may file an application with

USCIS.     This application must be submitted before the child's

twenty-first birthday.     8 C.F.R. § 204.11.   The child will not

"age-out" of SIJ status on account of turning twenty-one while

his or her application is under consideration with USCIS.        See

TVPRA, Pub. L. 110-457, § 235(d)(6), 122 Stat. 5044.     An

application for SIJ status consists of a variety of forms, and a

certified copy of the juvenile court order must be included.

See SIJ:    Forms You May Need, http://www.uscis.gov/green-

card/special-immigrant-juveniles/sij-forms-you-may-need

[http://perma.cc/H8TV-UTWH].     In order to provide USCIS with

sufficient information concerning the applicant's eligibility

for SIJ status, State courts should provide sufficient detail

about how they came to their conclusions in their order of

special findings.     H.S.P., 223 N.J. at 213-214.   An applicant
                                                                        10


should include the supporting evidence used in the State court

proceeding to aid USCIS in its decision-making process.        See

SIJ: Forms You May Need, supra.    Doing so may result in a

quicker decision.   See id.   Once a child has filed the necessary

paperwork, an interview between the applicant and a USCIS

official will be conducted.   See SIJ:    After You File,

http://www.uscis.gov/green-card/special-immigrant-juveniles/sij-

after-you-file [http://perma.cc/4H77-YF3K].     A decision will be

issued within 180 days from the official filing date.        See id.

See also 8 C.F.R. § 204.11.

    3.   Jurisdiction.    The Probate and Family Court judge

dismissed the complaint for lack of jurisdiction because the

plaintiff was over the age of eighteen.     We conclude that the

Probate and Family Court has jurisdiction, under its broad

equity power, over youth between the ages of eighteen and

twenty-one for the specific purpose of making the special

findings necessary to apply for SIJ status pursuant to the INA.

    In most circumstances, the Probate and Family Court has

jurisdiction over children who are under the age of eighteen.

See generally G. L. cc. 119, 190B, 210.     The portion of the INA

concerning SIJ status provides relief for immigrant children

until age twenty-one, consequently creating a gap between access

to our State court and the Federal statutory relief.        There are

some instances where the Probate and Family Court has
                                                                   11


jurisdiction over "adult children," namely, individuals between

the ages of eighteen and twenty-three.   See G. L. c. 208, § 28.

However, these instances involve the maintenance and support of

children and are not applicable to the present case.   See id.

See also Eccleston v. Bankosky, 438 Mass. 428, 434-435 (2003)

(explaining expansion of jurisdiction over "adult children" in

matters of maintenance and support).   This gap is not unique to

the Commonwealth.   Many States have a jurisdictional age limit

of eighteen for access to their juvenile courts.   In response to

this gap, some States have enacted legislation to extend the

juvenile court's jurisdiction to children up to the age of

twenty-one for certain proceedings.8   Massachusetts has not yet

passed legislation to extend the Probate and Family Court's




     8
       For example, the Maryland Legislature amended a statute
concerning the jurisdiction of that State's equity courts to
include "custody or guardianship of an immigrant child pursuant
to a motion for Special Immigrant Juvenile factual findings"
within the equity court's jurisdiction. Md. Code Ann., Fam. Law
§ 1-201 (LexisNexis 2012). Under the subsection, "child" is
defined as an unmarried individual under the age of twenty-one.
Id. The New York Legislature passed a similar amendment to
address this gap. The statute governing guardianship
proceedings was amended to extend jurisdiction over an
individual "who is less than twenty-one years old who consents
to the appointment or continuation of a guardian after the age
of eighteen." N.Y. Jud. Ct. Acts Law § 661(a) (McKinney 2008).
Previously, that statute was only applicable to children under
the age of eighteen. Matter of Trudy-Ann W. v. Joan W., 73
A.D.3d 793, 794 (N.Y. 2010).
                                                                  12


jurisdiction over these individuals.9   The Probate and Family

Court does, however, have broad equity powers pursuant to G. L.

c. 215, § 6, and the court may invoke its equity power to fill

in this gap.

     General Laws c. 215, § 6, grants the Probate and Family

Court equitable jurisdiction, stating in relevant part:

          "The probate and family court department shall have
     original and concurrent jurisdiction with the supreme
     judicial court and the superior court department of all
     cases and matters of equity cognizable under the general
     principles of equity jurisprudence and, with reference
     thereto, shall be courts of general equity
     jurisdiction . . . ."

"A court with equity jurisdiction has broad and flexible powers

to fashion remedies."    Judge Rotenberg Educ. Ctr., Inc. v.

Commissioner of the Dep't of Mental Retardation (No. 1), 424
Mass. 430, 463 (1997).   "These powers are broad and flexible,

and extend to actions necessary to afford any relief in the best

interests of a person under their jurisdiction."   Matter of Moe,

385 Mass. 555, 561 (1982).   We turn our attention to general

principles of equity.


     9
       Although legislation has not been enacted in
Massachusetts, there has been pending legislation attempting to
bridge the gap between our State courts and the Federal statute.
A House bill would confer jurisdiction over persons between the
ages of eighteen and twenty-one seeking findings in order to
apply for SIJ status. 2015 House Doc. No. 1418. The bill also
defines the term "dependent on the court" to mean "subject to
the jurisdiction of the court for the findings, orders, and
referrals enumerated in this section but shall not constitute a
finding of legal incompetence." Id.
                                                                    13


    A fundamental maxim of general equity jurisprudence is that

equity will not suffer a wrong to be without a remedy.     2 J.N.

Pomeroy, Equity Jurisprudence § 363 (5th ed. 1941).      In this

case, the wrong is the abuse, neglect, or abandonment immigrant

children under the age of twenty-one suffer as a result of one

or both of their parents' actions.    As a policy, the

Commonwealth seeks to protect children from wrongs that result

"from the absence, inability, inadequacy or destructive behavior

of parents."   G. L. c. 119, § 1.    The wrongs from which this

policy seeks to protect the Commonwealth's children are the same

as the wrongs that SIJ status attempts to remedy.     Congress

created this remedy by amending the INA to create a pathway to

citizenship for immigrant children under the age of twenty-one

who have suffered abuse, neglect, or abandonment by one or both

of their parents.   In order to obtain this remedy, a State court

must make the necessary findings before the immigrant youth can

apply for SIJ status.   According to general principles of

equity, if the Probate and Family Court does not exercise

jurisdiction over the plaintiff, she, as well as any other

immigrant child between the ages of eighteen and twenty-one in

the Commonwealth, will have suffered a wrong with no available

remedy.   Such claims fall within the general principles of

equity, and therefore, the Probate and Family Court may, for

purposes of the Federal statute, exercise jurisdiction over
                                                                    14


immigrant children up to the age of twenty-one who claim to have

been abused, abandoned, or neglected.

    This is not the first time this court has said that the

general equity powers of the Probate and Family Court reach

children who are over the age of eighteen.   In Eccleston, 438
Mass. at 438, we concluded that the Probate and Family Court's

equity jurisdiction extended to adult children until the age of

twenty-three, even in the absence of statutory authority.

Similar to the plaintiff in this case, the postminority child in

Eccleston, due to her unfit parents, was financially dependent

on an adult and needed a remedy from the Probate and Family

Court to aid her in her path to self-sufficiency.   Id. at 437.

Despite the absence of specific relief under any statute, we

recognized that the Probate and Family Court had equitable

powers to provide a remedy for the postminority child.     Id. at

437-438.   As there is also no specific relief afforded by

statute in this case, the Probate and Family Court may invoke

its broad equity power under G. L. c. 215, § 6, to provide

relief to the plaintiff in the form of special findings

necessary for her to make application for SIJ status.

    The plaintiff also argues that the Probate and Family Court

has jurisdiction to enter declaratory relief under G. L.

c. 231A, § 9, and that it is an appropriate method to enter the

special findings for SIJ status.   We need not decide this
                                                                    15


question in light of our conclusion that relief is available

under the general equity jurisdiction of the Probate and Family

Court.

    4.     Dependency.   The plaintiff argues that she is dependent

on the Probate and Family Court by virtue of the Federal

statute.   During the pretrial conference, a Probate and Family

Court judge equated exercising jurisdiction over the plaintiff

with a custody determination.     The plaintiff contends that the

Federal statute does not limit the dependency requirement to a

custody determination.     We agree.

    One of the three findings that a judge in the juvenile

court must make includes either a custody determination or a

declaration that the child is dependent on a juvenile court.

Specifically, the child must be

    "an immigrant who is present in the United States . . . who
    has been declared dependent on a juvenile court located in
    the United States or whom such a court has legally
    committed to, or placed under the custody of, an agency or
    department of a State, or an individual or entity appointed
    by a State or juvenile court located in the United States"
    (emphasis added).

8 U.S.C. § 1101(a)(27)(J)(i).    The presence of the word "or"

within the subsection indicates that there are three separate

and distinct alternatives by which a child may satisfy this

particular eligibility requirement.    It follows, then, that the

subsection must extend beyond a sole custody determination to

satisfy the language of the Federal statute.     If the word
                                                                   16


"dependent" was to be equated with custody, the first part of

the subsection would be mere surplusage.   "It is an elementary

rule of construction that effect must be given, if possible, to

every word, clause and sentence of a statute."    2A N.J. Singer &

J.D. Shambie Singer, Statutes and Statutory Construction § 46.6

(7th ed. rev. 2014).   "A statute should be construed so as to

give effect to each word, and no word shall be regarded as

surplusage."   Ropes & Gray LLP v. Jalbert, 454 Mass. 407, 412

(2009).   The word "dependent" must mean something other than

custody and should be broadly construed because of the

beneficent and remedial purpose behind the Federal statute.

     The question now is whether the plaintiff can be considered

"dependent" on the Probate and Family Court.    The Commonwealth's

policy is to ensure "that the children of the commonwealth are

protected against the harmful effects resulting from the

absence, inability, inadequacy or destructive behavior of

parents or parent substitutes."10   G. L. c. 119, § 1.   We have

often recognized that attaining the age of majority does not

necessarily mean that one is self-sufficient.    See, e.g.,

Eccleston, 438 Mass. at 436.   The plaintiff here, who was age

twenty at the time of oral argument in this appeal, was not


     10
       In States that define the word "dependent" by statute,
the term is commonly defined as a child who has been abused,
abandoned, or neglected. See Cal. Welf. & Inst. Code § 300
(West 2015); Fla. Stat. § 39.01 (2015).
                                                                      17


necessarily self-sufficient.     In order to attain self-

sufficiency, the plaintiff and other youth in her situation need

the assistance of the Probate and Family Court in the form of

special findings applicable to SIJ status.      If an immigrant

child is able to show, for purposes of SIJ status eligibility,

that he or she experienced abuse, neglect, or abandonment by one

or both parents, it follows that the child is dependent on the

Probate and Family Court for the opportunity to obtain relief.

The child would be "dependent" on the Probate and Family Court

for the assistance that is available in applying successfully

for the Federal relief, i.e., SIJ status.

      5.    Conclusion.   For the foregoing reasons, on November 9,

2015, we issued an order reversing the dismissal of the

plaintiff's complaint and remanding the matter to the Probate

and Family Court for further proceedings consistent with that

order.     The Probate and Family Court has jurisdiction over the

plaintiff, and the plaintiff is deemed dependent on the Probate

and Family Court for purposes of 8 U.S.C. § 1101(a)(27)(J).       We

express no view as to what the other predicate findings should

be.
     CORDY, J. (concurring, with whom Lenk, J., joins).   I

concur in the court's conclusion that in this case the Probate

and Family Court may undertake to make findings necessary to

enable the plaintiff to apply for special immigrant status under

8 U.S.C. § 1101(a)(27)(J) (2012).   I do so because of our strong

State policies aimed at protecting children from the effects of

abuse and neglect, and the apparent gap between the ordinary

jurisdiction of the Probate and Family Court and the benefits

available under Federal law for immigrant children (between the

ages of eighteen and twenty-one) who can establish that they

have been abused, neglected, or abandoned by one or both of

their parents in their native countries.   I do so reluctantly,

however, because this opinion stretches our equity jurisprudence

to its outer edge, beyond what the court majority concluded was

appropriate in Eccleston v. Bankosky, 438 Mass. 428 (2003), a

markedly different case.1


     1
       In Eccleston v. Bankosky, 438 Mass. 428, 431-433 (2003),
the Probate and Family Court had placed the child in the custody
of the Department of Social Services at the age of eleven
because of the unfitness of her parents, subsequently appointed
a guardian with whom the child lived, and ordered her father to
pay support. Id. at 431-433. The question was whether the
father could be ordered to continue to provide support for the
child after she attained the age of eighteen and continued to
live with her guardian, where she could not live with either
parent because of abuse, yet had no means of support and was
plainly "unemancipated." Id. at 428-429, 432. This court
concluded that where a comprehensive State legislative scheme
provided for postminority support of a child who was
unemancipated and who lived with one of her parents, the Probate
                                                                   2


    In my view, it would have been far preferable if the

Legislature had, as other State Legislatures have, acted on

legislation that would have explicitly provided for expanded

State court jurisdiction to address claims like that of the

plaintiff.   Without such legislation, the court is left to

engage in gymnastics of logic and circular reasoning to conclude

that the plaintiff is "dependent" on the court solely because

she needs the court to declare that she is "dependent" on the

court in order to meet one of the requirements of the Federal

statute, and in no other respect.




and Family Court could use its equitable powers in order to
"close an unintended gap" in the scheme and provide for similar
support for unemancipated children of families disrupted by
abuse such as the one in that case. Id. at 437. Here, the
plaintiff was not the subject of court proceedings while she was
properly within its jurisdiction and is not seeking a guardian
or order of support, and the gap is between the State courts'
jurisdictional limits and Federal immigration law.